Citation Nr: 1707956	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-36 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the thoracic and lumbar spine.

2.  Entitlement to an initial compensable rating for a bone spur and mild degenerative changes of the right ankle.

3.  Entitlement to an initial rating in excess of 10 percent for inflammatory spondylopathies with multiple joint involvement prior to May 21, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2011, the Veteran testified at a Travel Board hearing held in Muskogee, Oklahoma.  A transcript of the hearing is of record.  In a September 2012 letter, the Board notified the Veteran that the Veterans Law Judge (VLJ) who conducted the June 2011 Board hearing had retired and was no longer with the Board.  The Board also advised the Veteran of the options for further hearing.  Later that month, the Veteran responded that he did not want another Board hearing and asked that his case be considered based on the evidence of record.

When this case was most recently before the Board in August 2016, it was referred for an independent medical opinion.  The case is again before the Board for further appellate review.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).



REMAND

While the Board regrets the delay, additional development is required before the above-noted claims are decided.  The Board notes that in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the Veteran is service-connected for bilateral foot, ankle, knee, hip, and wrist disabilities, as well as a thoracolumbar spine disability-such that range of motion measurements for the opposite undamaged joints are not achievable-under Correia there is a need for testing for functional limitations on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent VA wrist, hip, ankle, foot, and back examinations in August 2015.  However, the VA examiner failed to conduct Correia compliant testing.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issues on appeal, to specifically include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected orthopedic disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct any required testing or concludes any required testing is not necessary, he or she should clearly explain why that is so.

3.  Undertake any additional development deemed necessary.

4.  After completion of the above, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




